The sheriff of the county with three deputies went to the home of defendant and when within 100 yards of the house one of the deputies illegally searched the person of defendant and took from him a bottle containing about two-thirds of a pint of whisky. The search was unlawful, but the evidence obtained was admissible and sufficient to sustain a conviction. 7 Alabama and Southern Digest, Criminal Law, 394.
Other exceptions are without merit. We find no error in the record, and the judgment is affirmed.
Affirmed.